 1   HEATHER E. WILLIAMS, CA SBN 122664
     Federal Defender
 2   MEGAN T. HOPKINS, CA SBN 294141
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     SANTOS YBARRA
 7
 8                                 IN THE UNITED STATES DISTRICT COURT
 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11       UNITED STATES OF AMERICA,                          Case No. 1:17-cr-0250-LJO-SKO
12                          Plaintiff,                      JOINT STATUS REPORT RE: TEEN
                                                            CHALLENGE PROGRAM; EXHIBIT A;
13       vs.                                                REQUEST TO CONTINUE STATUS
                                                            CONFERENCE; ORDER
14       SANTOS YBARRA,
                                                            JUDGE: Hon. Lawrence J. O’Neill
15                         Defendant.
16
17              Defendant, Santos Ybarra, by and through his counsel, Assistant Federal Defender
18   Megan T. Hopkins, and counsel for the government, Assistant United States Attorney Jeffrey
19   Spivak, hereby submit the following status report regarding Mr. Ybarra’s progress at the Teen
20   Challenge program in Monterey Bay, CA.
21              Mr. Ybarra entered the Teen Challenge program on March 8, 2018 in Monterey Bay, CA.
22   He was advanced to the long-term portion of the program on March 28, 2018, where he remains
23   an active participant in good standing.1 Federal Defender Social Worker Kevin Mitchel has
24   inquired of Teen Challenge staff as to when Mr. Ybarra is expected to complete the program, and
25   has been advised that Mr. Ybarra is expected to graduate in 7-8 months, in October or November
26   of 2019.
27              In light of Ms. Ybarra’s progress in the program and ongoing participation, the parties
28

     1
         See Exhibit A: Letter from Teen Challenge dates March 5, 2019.
 1   request that the status conference in this matter be continued to September 16, 2019 at 8:30 a.m.
 2   for a further status report regarding Ms. Ybarra’s progress in the program. The parties anticipate
 3   having confirmation of a graduation date for Mr. Ybarra at that time, and will be prepared to
 4   schedule a date for sentencing in this case.
 5                                                  Respectfully submitted,
 6
                                                    HEATHER E. WILLIAMS
 7                                                  Federal Defender
 8
 9   Date: March 7, 2019                            /s/ Megan T. Hopkins
                                                    MEGAN T. HOPKINS
10                                                  Assistant Federal Defender
                                                    Attorneys for Defendant
11                                                  SANTOS YBARRA
12
                                                    McGREGOR W. SCOTT
13                                                  United States Attorney
14   Date: March 7, 2019                            /s/ Jeffrey Spivak
                                                    JEFFREY SPIVAK
15                                                  Assistant United States Attorney
                                                    Counsel for the United States
16
17
18                                                  ORDER
19            IT IS SO ORDERED. The status conference currently scheduled for March 18, 2019 at
20   8:15 a.m. is hereby continued to September 16, 2019 at 8:30 a.m. Defendant need not appear at
21   that hearing if he is still residing at the program and participating as directed.
22
     IT IS SO ORDERED.
23
24       Dated:         March 8, 2019                         /s/ Lawrence J. O’Neill _____
                                                    UNITED STATES CHIEF DISTRICT JUDGE
25
26
27

28

      fggfff
      Ybarra/Joint Status Report                       -2-
